DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant’s specification does not disclose how the applicant’s tracking-target distance and estimated closing-speed are related to the international time standard Universal Time Coordinate (UTC), respectively, as claimed by claims 7-8 and 18-19.  The interpretation of the claims are disclosed in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. 8,805,404 B1).

Claim 1, Yang teaches:
A system (Yang, Figs 4-5 and 9) for assets to track assets in an electronic communication network (Yang, Col. 10, Lines 20-34, The mobile device of individual 100 tracks the locations of mobile devices of individuals 12-16.  The mobile devices are assets.), the system comprising: 
at least one hardware-based processor and at least one hardware-based memory storing at least one sequence of computer executable instructions (Yang, Col. 4, Lines 11-17, The software application represents at least one sequence of computer executable instructions, wherein the software application is stored into persistent storage, i.e. at least one hard-ware based memory, of the mobile telephone, which has at least one hardware-based processor.); 
a first of a plurality of positioning sensing devices (Yang, Col. 7, Lines 47-49, Each mobile device includes a GPS receiver, which is a positioning sensing device.  The GPS receiver of the mobile device ) and a first electronic communication node (Yang, Col. 3, Lines 40-43, The mobile computing device of the individual 100 is a first electronic communication node.  The mobile computing device of the individual 100 is a target device.), each of which being physically associated with a first asset (Yang, Col. 3, Lines 39-43, The mobile computing device and corresponding GPS receiver are associated with an individual 100, which is a first asset.); 
a second of a plurality of positioning sensing devices (Yang, Col. 7, Lines 47-49, Each mobile device includes a GPS receiver, which is a positioning sensing device.) physically associated with a second asset (Yang, Col. 3, Lines 43-46, Other individuals 10-14 also have a mobile computing device with its corresponding GPS receiver.  The other individuals 10-14 represent at least one second asset.); wherein: 
a tracking distributed computation of a distributed procedure, comprising the at least one sequence of computer executable instructions (Yang, Col. 10, Lines 20-34, The Web server 710 represents one example of a tracking distributed computation of a distributed procedure, wherein the distributed procedure is the determination of whether or not a protected individual is too far from the group and the tracking distributed computation is the calculations of distance measurements.  The distance determinations may alternatively be performed by a designated mobile device (see Yang, Col. 8, Lines 16-23), which is another example of a tracking distributed computation. ), further comprising: 
sensing of second asset positioning data by the second of the plurality of positioning sensing devices (Yang, Col. 7, Lines 47-49, Each GPS receiver receives satellite signals to determine its geographic location.); and 
in a first time transmission at a first transmission time, transmitting of first asset positioning data by the first electronic communication node (Yang, Col. 10, Lines 20-24, The sending of the ); and 
the first transmission time consequently depends on the second asset positioning data (Yang, Col. 8, Lines 16-23, The Web server or the designated mobile device continues to receive locations from all other mobile devices, including the mobile device of individual 100, if it determines that the distances between the mobile device of individual 100 and one more of other devices, e.g. mobile devices of other individuals 10-14, does not exceed a threshold.  Thus, the transmission time of the locations of all mobile devices, including the mobile device of individual 100, consequently depends on the location data reported from all of the other mobile devices, e.g. of individuals 10-14.).

Claim 2, Yang further teaches:
During the tracking distributed computation, information transfer between devices physically associated with the first asset and devices physically associated with the second asset occurs through intermediate communication nodes in the electronic communication network that are physically associated with neither the first asset nor the second asset (Yang, Fig. 9: 710, Col. 7, Lines 62-66, The Web server collects location data and reports back to the group leader, as necessary.  The Web server thus is functionally equivalent to an intermediate communication node between the devices physically associated with a first asset, Fig. 1: 100, and devices physically associated with a second asset.  Alternatively, the location data may be communicated to a target device from the mobile devices (see Yang, Col. 7, Lines 49-57).  In the alternative, the devices may communicate via Wi-Fi Direction, which enables an ad hoc protocol (see Yang, Col. 7, Lines 19-20), which enables each device in the system to function as an intermediate communication node.).

Claim 3, Yang further teaches:
The tracking distributed computation comprises: deriving of second asset tracking data from the second asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices and are equivalent to second asset tracking data.); and tracking of the second asset by the first asset by use of the second asset tracking data (Yang, Col. 7, Lines 61-66, The distance data may be reported back to a group leader and/or target device.).

Claim 4, Yang further teaches:
The tracking distributed computation comprises: deriving of first asset tracking data from the first asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices relative to the location of the target device.  The calculated distances are thus first asset tracking data derived from the target device location.); and tracking of the first asset by the second asset by use of the first asset tracking data (Yang, Col. 8, Lines 16-26, Alerts for when the target device exceeds a given distance from the group of other devices may be sent to all devices in the group.  The alerting to the relative distance of the target device that is made available to all devices on the network is equivalent to allowing the second asset to track the first asset.).

Claim 5, Yang further teaches:
The tracking distributed computation comprises: deriving of second asset tracking data from the second asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices and are equivalent to second asset tracking data.); tracking of the second asset by the first asset by use of the second asset tracking data (Yang, Col. 7, Lines 61-66, The distance data may be reported back to a group leader and/or target device.); deriving of first asset tracking data from the first asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices relative to the location of the target device.  The calculated distances are ); and tracking of the first asset by the second asset by use of the first asset tracking data (Yang, Col. 8, Lines 16-26, Alerts for when the target device exceeds a given distance from the group of other devices may be sent to all devices in the group.  The alerting to the relative distance of the target device that is made available to all devices on the network is equivalent to allowing the second asset to track the first asset.).

Claim 6, Yang further teaches:
The first transmission time is the first time which is during the tracking distributed computation, at which positioning information of the first asset is transmitted from the location of the first asset and then used to derive positioning information of the first asset that is then used to track the first asset by the second asset (Yang, Col. 8, Lines 16-26, Alerts for when the target device exceeds a given distance from the group of other devices may be sent to all devices in the group.  The alerting to the relative distance of the target device that is made available to all devices on the network is equivalent to allowing the second asset to track the first asset by utilizing the position/location data of the mobile devices.).

Claim 9, Yang further teaches:
The second asset is a person (Yang, Col. 3, Lines 43-46, Other individuals 10-14 also have a mobile computing device with its corresponding GPS receiver.  The other individuals 10-14 represent at least one second asset.); and the second of a plurality of positioning sensing devices are comprised by a smart phone (Yang, Col. 3, Lines 13-18, The mobile devices of the system include smart phones.).

Claim 12, Yang teaches:
A method (Yang, Figs 4-5 and 9) for assets to track assets in an electronic communication network (Yang, Col. 10, Lines 20-34, The mobile device of individual 100 tracks the locations of mobile devices of individuals 12-16.  The mobile devices are assets.), the method comprising: 
executing of a tracking distributed computation of a tracking distributed procedure (Yang, Col. 10, Lines 20-34, The Web server 710 represents one example of a tracking distributed computation of a distributed procedure, wherein the distributed procedure is the determination of whether or not a protected individual is too far from the group and the tracking distributed computation is the calculations of distance measurements.  The distance determinations may alternatively be performed by a designated mobile device (see Yang, Col. 8, Lines 16-23), which is another example of a tracking distributed computation.), that comprises: 
sensing of second asset positioning data by at least one second positioning sensing device (Yang, Col. 7, Lines 47-49, Each GPS receiver receives satellite signals to determine its geographic location.) physically associated with a second asset (Yang, Col. 3, Lines 43-46, Other individuals 10-14 also have a mobile computing device with its corresponding GPS receiver.  The other individuals 10-14 represent at least one second asset.); and 
in a first time transmission at a first transmission time, transmitting of first asset positioning data (Yang, Col. 10, Lines 20-24, The sending of the corresponding GPS data 722 by the mobile devices, e.g. the first electronic communication node of individual 100, represents a first time transmission at a first transmission time.) by a first electronic communication node (Yang, Col. 3, Lines 40-43, The mobile computing device of the individual 100 is a first electronic communication node.  The mobile computing device of the individual 100 is a target device.) that is physically associated with a first asset (Yang, Col. 3, Lines 39-43, The mobile computing device and corresponding GPS receiver are associated with an individual 100, which is a first asset.), wherein the first transmission time consequently depends on the second asset positioning data (Yang, Col. 8, Lines 16-23, The Web server or the designated mobile ).

Claim 13, Yang further teaches:
During the executing of the tracking distributed computation, information transfer between devices physically associated with the first asset and devices physically associated with the second asset occurs through intermediate communication nodes in the electronic communication network that are not physically associated with either the first asset or second asset (Yang, Fig. 9: 710, Col. 7, Lines 62-66, The Web server collects location data and reports back to the group leader, as necessary.  The Web server thus is functionally equivalent to an intermediate communication node between the devices physically associated with a first asset, Fig. 1: 100, and devices physically associated with a second asset.  Alternatively, the location data may be communicated to a target device from the mobile devices (see Yang, Col. 7, Lines 49-57).  In the alternative, the devices may communicate via Wi-Fi Direction, which enables an ad hoc protocol (see Yang, Col. 7, Lines 19-20), which enables each device in the system to function as an intermediate communication node.).

Claim 14, Yang further teaches:
The executing of the tracking distributed computation further comprises: deriving second asset tracking data from the second asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices and are equivalent to second asset tracking ); and tracking the second asset by the first asset by use of the second asset tracking data (Yang, Col. 7, Lines 61-66, The distance data may be reported back to a group leader and/or target device.).

Claim 15, Yang further teaches:
The executing of the tracking distributed computation comprises: deriving first asset tracking data from the first asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices relative to the location of the target device.  The calculated distances are thus first asset tracking data derived from the target device location.); and tracking the first asset by the second asset by use of the first asset tracking data (Yang, Col. 8, Lines 16-26, Alerts for when the target device exceeds a given distance from the group of other devices may be sent to all devices in the group.  The alerting to the relative distance of the target device that is made available to all devices on the network is equivalent to allowing the second asset to track the first asset.).

Claim 16, Yang further teaches:
The executing of the tracking distributed computation comprises: deriving second asset tracking data from the second asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices and are equivalent to second asset tracking data.); tracking the second asset by the first asset by use of the second asset tracking data (Yang, Col. 7, Lines 61-66, The distance data may be reported back to a group leader and/or target device.); deriving first asset tracking data from the first asset positioning data (Yang, Col. 7, Lines 61-66, The calculated distances use the location data of other mobile devices relative to the location of the target device.  The calculated distances are thus first asset tracking data derived from the target device location.); and tracking the first asset by the second asset by use of the first asset tracking data (Yang, Col. 8, Lines 16-26, Alerts for when the target device exceeds a given distance from the group of other devices may be ).

Claim 17, Yang further teaches:
The first transmission time is the first time which is during the executing of the tracking distributed computation, at which positioning information of the first asset is transmitted from the location of the first asset and then used to derive positioning information of the first asset that is then used to track the first asset by the second asset (Yang, Col. 8, Lines 16-26, Alerts for when the target device exceeds a given distance from the group of other devices may be sent to all devices in the group.  The alerting to the relative distance of the target device that is made available to all devices on the network is equivalent to allowing the second asset to track the first asset by utilizing the position/location data of the mobile devices.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 8,805,404 B1) in view of Bobrow et al. (U.S. 2015/0245167 A1).

Claim 7, Yang does not specifically teach:
A numeric time value represents the first transmission time in milliseconds since January 1, 1970, according to the international time standard Universal Time Coordinated (UTC); an estimated tracking-target distance is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on at least one asset positioning representation, of distance in centimeters between the second asset and the first asset at the first transmission time; and the numeric time value correlates positively with the estimated tracking-target distance.
Bobrow teaches:
UTC time zone (Bobrown, Paragraph [0239]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Yang by integrating the teaching of timestamps based on UTC time zones, as taught by Bobrow.
The motivation would be to utilize a standard of time for effectively communicating signals between two devices (see Bobrow, Paragraphs [0238-0241]).
Yang in view of Bobrow further teaches:
An estimated tracking-target distance is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on at least one asset positioning representation, of distance in centimeters between the second asset and the first asset at the first transmission time (Yang, Col. 10, Lines 20-34, The distance between the mobile devices is an estimated distance that may be determined by the mobile device and/or the Web server (see Yang, Col. ); and the numeric time value correlates positively with the estimated tracking-target distance (Yang, Col. 10, Lines 20-34, A numeric time value is interpreted as the time at which the distance data is calculated.  Thus, it would have been obvious to one of ordinary skill in the art for the value of time to be positive, i.e. correlates positively, to the calculating of the distance.).

Claim 8, Yang does not specifically teach:
A numeric time value represents the first transmission time in milliseconds since January 1, 1970, according to the international time standard Universal Time Coordinated (UTC); an estimated closing-speed is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on at least one second asset positioning representation, of rate of distance reduction in centimeters per minute between the first asset and the second asset at the first transmission time; and the numeric time value correlates negatively with the estimated closing-speed.
Bobrow teaches:
UTC time zone (Bobrow, Paragraph [0239]).
Therefore, it would have been obvious to one of ordinary kill in the art, at the time of filing, to modify the system in Yang by integrating the teaching of timestamps based on UTC time zones, as taught by Bobrow.

Yang in view of Bobrow further teaches:
An estimated closing-speed is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on at least one second asset positioning representation, of rate of distance reduction in centimeters per minute between the first asset and the second asset at the first transmission time (Yang, Col. 8, Lines 16-26, The system continues to determine the distance between the mobile devices until the distance measurements exceed a predefined threshold.  It is therefore within the scope of the combination of Yang in view of Bobrow for the changes in distance to be representative of an estimate of speed of either mobile device.  Furthermore, it would have been obvious to one of ordinary skill in the art for the distances and relative speeds of the mobile devices to be representable in centimeters as a matter of engineering choice.  Such a modification would not change the principal operation of the system as a whole and would yield predictable results.  The Examiner notes that the limitation of “an estimated closing-speed” is not modified by a structure or step of performing the distance and is merely recited as a kind of data.); and 
the numeric time value correlates negatively with the estimated closing-speed (Yang, Col. 10, Lines 20-34, A numeric time value is interpreted as the time at which the distance data, or changes thereto, is calculated.  Thus, it would have been obvious to one of ordinary skill in the art for the value of time to be positive, while the change of distance to be positive or negative, therefore the numeric time value has a positive or negative correlation to the changes in distance.).

Claim 18, Yang does not specifically teach:
A numeric time value represents the first transmission time in milliseconds since January 1, 1970, according to the international time standard Universal Time Coordinated (UTC); an estimated tracking-target distance is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on the at least one second asset positioning representation, of distance in centimeters between the second asset and the first asset at the first transmission time; and the numeric time value correlates positively with the estimated tracking-target distance.
Bobrow teaches:
UTC time zone (Bobrow, Paragraph [0239]).
Therefore, it would have been obvious to one of ordinary kill in the art, at the time of filing, to modify the system in Yang by integrating the teaching of timestamps based on UTC time zones, as taught by Bobrow.
The motivation would be to utilize a standard of time for effectively communicating signals between two devices (see Bobrow, Paragraphs [0238-0241]).
Yang in view of Bobrow further teaches:
An estimated tracking-target distance is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on at least one asset positioning representation, of distance in centimeters between the second asset and the first asset at the first transmission time (Yang, Col. 10, Lines 20-34, The distance between the mobile devices is an estimated distance that may be determined by the mobile device and/or the Web server (see Yang, Col. 8, Lines 18-23).  It would have been obvious to one of ordinary skill in the art for the distance between the mobile devices to be at least one or more centimeters.  It is noted that the limitation “of distance in centimeters” is interpreted as the distance being within a plurality of centimeters, but does not require the determined distance to be measured or displayed in centimeters.  It is noted that the limitation of “an estimated tracking-target distance” is not modified by a structure or step of performing the distance.); and the numeric time value correlates positively with the estimated tracking-target distance (Yang, Col. 10, Lines 20-34, A numeric time value is interpreted as the time at which the distance data is calculated.  Thus, it would have been obvious to one of ordinary skill in the art for the value of time to be positive, i.e. correlates positively, to the calculating of the distance.).

Claim 19, Yang does not specifically teach:
A numeric time value represents the first transmission time in milliseconds since January 1, 1970, according to the international time standard Universal Time Coordinated (UTC); an estimated closing-speed is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on the at least one second asset positioning representations, of rate of distance reduction in centimeters per minute between the first asset and the second asset at the first transmission time; and the numeric time value correlates negatively with the estimated closing-speed.
Bobrow teaches:
UTC time zone (Bobrow, Paragraph [0239]).
Therefore, it would have been obvious to one of ordinary kill in the art, at the time of filing, to modify the system in Yang by integrating the teaching of timestamps based on UTC time zones, as taught by Bobrow.
The motivation would be to utilize a standard of time for effectively communicating signals between two devices (see Bobrow, Paragraphs [0238-0241]).
Yang in view of Bobrow further teaches:
An estimated closing-speed is a numeric valued concrete characteristic of the tracking distributed computation that represents an estimate, based in part on at least one second asset positioning representation, of rate of distance reduction in centimeters per minute between the first asset and the second asset at the first transmission time (Yang, Col. 8, Lines 16-26, The system ); and 
the numeric time value correlates negatively with the estimated closing-speed (Yang, Col. 10, Lines 20-34, A numeric time value is interpreted as the time at which the distance data, or changes thereto, is calculated.  Thus, it would have been obvious to one of ordinary skill in the art for the value of time to be positive, while the change of distance to be positive or negative, therefore the numeric time value has a positive or negative correlation to the changes in distance.).

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 8,805,404 B1).

Claim 10, Yang teaches:
A tracking service comprising at least one tracking service memory which stores computer executable instruction sequences of the distributed procedure (Yang, Col. 4, Lines 11-17); and 
at least one tracking service electronic communication node of the electronic communication network (Yang, Col. 3, Lines 40-43, The mobile computing device of the individual 100 is functionally equivalent to a tracking service electronic communication node.); 
a tracking association record associates the first asset with the second asset (Yang, Col. 4, Lines 11-26, All mobile devices may be associated together as a group by utilizing an identifier of each mobile device with an identifier of the group.  By associating the mobile devices used by the individuals, the system effectively associates the individuals to each other, i.e. the first and second assets.); 
a network identification distributed computation comprising: 
retrieving of the tracking association record from the at least one tracking service memory (Yang, Col. 6, Lines 54-64, In use, the user of the mobile device chooses a group that is available on the mobile application on the mobile device.  The storage location of the mobile application on the mobile device is thus functionally equivalent to at least one tracking service memory.  For example, added group members may be stored in a database of the mobile telephone associated with the software application (see Yang, Col. 5, Lines 42-44).); and 
deriving of a first asset network address, which identifies the first electronic communication node in the electronic communication network (Yang, Col. 5, Lines 44-53, Each group member’s mobile device has a stored identifier, which includes a MAC address, which is a network address.); and 
wherein the tracking distributed computation comprises a second asset positioning information message derived from positioning information of the second asset (Yang, Col. 8, Lines 16-26, An example of a second asset positioning information message is an alert that a mobile device has deviated away from the group by over a threshold.  The alert may be generated based on a comparison of the locations between a first mobile device, e.g. of the first asset, with another device, e.g. of the second asset.), wherein the first asset network address is used to transmit the second asset positioning information message to the first electronic communication node (Yang, Col. 8, Lines 16-26, The generated alert is sent to all of the devices in the group by using the device addresses (see Yang, Col. 8, Lines 31-35).).
Yang does not explicitly teach:
Deriving the first asset network address from the tracking association record.
However, it would have been obvious to one of ordinary skill in the art to integrate all of the stored data in each mobile device, i.e. the software and the data associated therewith, into a single device/location, as a matter of engineering choice.  The integration of the storage location of all of the data and the program would not change the principal operation of the invention, as a whole, and would thus yield predictable results.  See MPEP 2144.04.  The storage of the programming and the data associated therewith would be functionally equivalent to a tracking association record.

Claim 11, Yang teaches:
A tracking service comprising at least one tracking service electronic communication node of the electronic communication network (Yang, Col. 3, Lines 40-43, The mobile computing device of the individual 100 is functionally equivalent to a tracking service electronic communication node.), and at least one tracking service memory which stores computer executable instruction sequences of the tracking distributed procedure (Yang, Col. 4, Lines 11-17, The software application represents at least one sequence of computer executable instructions, wherein the software application is stored into persistent storage.), wherein the first transmission time consequently depends on at least one second asset positioning representations (Yang, Col. 8, Lines 16-23, The Web server or the designated mobile device continues to receive locations from all other mobile devices, including the mobile device of individual 100, if it determines that the distances between the mobile device of individual 100 and one more of other devices, e.g. mobile devices of other individuals 10-14, does not exceed a threshold.  Thus, the transmission time of the locations of all mobile devices, including the mobile device of individual 100, consequently depends on the location data reported from all of the other mobile devices, e.g. of individuals 10-14.).
Yang does not explicitly teach:
The at least one second asset positioning representations are stored in the at least one tracking service memory.
However, it would have been obvious to one of ordinary skill in the art to integrate all of the stored data in each mobile device, i.e. the software and the data associated therewith, into a single device/location, as a matter of engineering choice.  The integration of the storage location of all of the data and the program would not change the principal operation of the invention, as a whole, and would thus yield predictable results.  See MPEP 2144.04.  The storage of the programming and the data associated therewith would be functionally equivalent to a tracking service memory.

Claim 20, Yang teaches:
Executing a network identification distributed computation, which comprises: 
retrieving a tracking association record from one or more tracking service memories (Yang, Col. 6, Lines 54-64, In use, the user of the mobile device chooses a group that is available on the mobile application on the mobile device.  The storage location of the mobile application on the mobile device is thus functionally equivalent to at least one tracking service memory.  For example, added group members may be stored in a database of the mobile telephone associated with the software application (see Yang, Col. 5, Lines 42-44).);  and 
deriving a first network address, which identifies the first electronic communication node in the electronic communication network (Yang, Col. 5, Lines 44-53, Each group member’s mobile device has a stored identifier, which includes a MAC address, which is a network address.); 
wherein the executing of the tracking distributed computation comprises: deriving a second asset positioning information message from one or more second asset positioning information representations (Yang, Col. 8, Lines 16-26, An example of a second asset positioning information message is an alert that a mobile device has deviated away from the group by over a threshold.  The ); and 
transmitting the second asset positioning information message to the first electronic communication node by use of the first network address (Yang, Col. 8, Lines 16-26, The generated alert is sent to all of the devices in the group by using the device addresses (see Yang, Col. 8, Lines 31-35).).
Yang does not explicitly teach:
Deriving the first network address from the tracking association record.
However, it would have been obvious to one of ordinary skill in the art to integrate all of the stored data in each mobile device, i.e. the software and the data associated therewith, into a single device/location, as a matter of engineering choice.  The integration of the storage location of all of the data and the program would not change the principal operation of the invention, as a whole, and would thus yield predictable results.  See MPEP 2144.04.  The storage of the programming and the data associated therewith would be functionally equivalent to a tracking association record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES J YANG/               Primary Examiner, Art Unit 2683